Exhibit 10.5
 
GENERAL RELEASE AGREEMENT
 
This GENERAL RELEASE AGREEMENT (this “Agreement”), dated as of this 2nd day of
May, 2008, is entered into by and among Kentucky USA Energy, Inc., formerly
known as Las Rocas Mining Corp., a Delaware corporation (“Seller”), Christopher
Greenwood (“Greenwood” or “Buyer”), Las Rocas Leaseco, Inc., a Delaware
corporation (“Leaseco”), and KY USA Energy, Inc., a Kentucky corporation (“KY
USA”). In consideration of the mutual benefits to be derived from this
Agreement, the covenants and agreements set forth herein, and other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged by
the execution and delivery hereof, the parties hereto hereby agree as follows:
 
1.           Split-Off Agreement.  This Agreement is executed and delivered by
Leaseco pursuant to the requirements of Section 7.3 of that certain Split-Off
Agreement (the “Split-Off Agreement”) by and among Seller, Leaseco, Buyer and KY
USA, as a condition to the closing of the purchase and sale transaction
contemplated thereby (the “Transaction”).
 
2.           Release and Waiver by Leaseco.  For and in consideration of the
covenants and promises contained herein and in the Split-Off Agreement, the
receipt and sufficiency of which are hereby acknowledged, Leaseco, on behalf of
itself and its assigns, representatives and agents, if any, hereby covenants not
to sue and fully, finally and forever completely releases Seller and KY USA,
along with their respective present and former officers, directors,
stockholders, members, employees, agents, attorneys and representatives
(collectively, the “Seller Released Parties”), of and from any and all claims,
actions, obligations, liabilities, demands and/or causes of action, of whatever
kind or character, whether now known or unknown, which Leaseco has or might
claim to have against the Seller Released Parties for any and all injuries,
harm, damages (actual and punitive), costs, losses, expenses, attorneys’ fees
and/or liability or other detriment, if any, whenever incurred or suffered by
Leaseco arising from, relating to, or in any way connected with, any fact,
event, transaction, action or omission that occurred or failed to occur at or
prior to the closing of the Transaction.
 
3.           Release and Waiver by Buyer.  For and in consideration of the
covenants and promises contained herein and in the Split-Off Agreement, the
receipt and sufficiency of which are hereby acknowledged, Buyer hereby covenants
not to sue and fully, finally and forever completely releases the Seller
Released Parties of and from any and all claims, actions, obligations,
liabilities, demands and/or causes of action, of whatever kind or character,
whether now known or unknown, which Buyer has or might claim to have against the
Seller Released Parties for any and all injuries, harm, damages (actual and
punitive), costs, losses, expenses, attorneys’ fees and/or liability or other
detriment, if any, whenever incurred or suffered by Buyer arising from, relating
to, or in any way connected with, any fact, event, transaction, action or
omission that occurred or failed to occur at or prior to the closing of the
Transaction.
 
4.           Additional Covenants and Agreements.
 
(a) Each of Leaseco and Buyer, on the one hand, and Seller and KY USA, on the
other hand, waives and releases the other from any claims that this Agreement
was procured by fraud or signed under duress or coercion so as to make this
Agreement not binding.
 
(b) Each of the parties hereto acknowledges and agrees that the releases set
forth herein do not include any claims the other party hereto may have against
such party for such party’s failure to comply with or breach of any provision in
this Agreement or the Split-Off Agreement.
 
(c) Notwithstanding anything contained herein to the contrary, this Agreement
shall not release or waive, or in any manner affect or void, any party’s rights
and obligations under the following:
 
(i) the Split-Off Agreement; and
 
(ii) the Agreement and Plan of Merger and Reorganization among Seller, KY USA,
and KY Acquisition Corp, a Delaware corporation and wholly owned subsidiary of
Seller.
 
5.           Modification.  This Agreement cannot be modified orally and can
only be modified through a written document signed by both parties.
 
6.           Severability.  If any provision contained in this Agreement is
determined to be void, illegal or unenforceable, in whole or in part, then the
other provisions contained herein shall remain in full force and effect as if
the provision that was determined to be void, illegal or unenforceable had not
been contained herein.
 
 
 
1

--------------------------------------------------------------------------------


 
7.           Expenses.  The parties hereto agree that each party shall pay its
respective costs, including attorneys’ fees, if any, associated with this
Agreement.
 
8.           Entire Agreement. This Agreement constitutes the entire
understanding and agreement of Seller, KY USA, Buyer and Leaseco, and supersedes
prior understandings and agreements, if any, among or between Seller, KY USA,
Buyer and Leaseco, with respect to the subject matter of this Agreement, other
than as specifically referenced herein. This Agreement does not, however,
operate to supersede or extinguish any confidentiality, non-solicitation,
non-disclosure or non-competition obligations owed by Leaseco to Seller under
any prior agreement.
 
IN WITNESS WHEREOF, the undersigned have executed this General Release Agreement
as of the day and year first above written.
 
 
KENTUCKY USA ENERGY, INC.




By:        /s/ Christopher Greenwood
Name:   Christopher Greenwood
Title:     President


LAS ROCAS LEASECO, INC.




By:        /s/ Christopher Greenwood
Name:   Christopher Greenwood
Title      President




BUYER:


/s/ Christopher Greenwood
Christopher Greenwood
 


KY USA ENERGY, INC.




By:        /s/ Steven D. Eversole
Name:   Steven D. Eversole
Title:      Chief Executive Officer

 
 
2